DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-24 are pending.
Claims 1-2, 4, 10-12, 15-16, 19-20, 22 & 24 are rejected.
Claims 3, 5-9, 13-14, 17-18, 21 & 23 are withdrawn.
Election/Restrictions
Applicant’s election of Species A & Species Z, Subgroup ψ in the reply filed on July 23, 2021 is acknowledged. Applicant’s traversal is in said reply is also acknowledged.
While Applicant’s replay traversed the entire restriction requirement, mailed May 25, 2021, Applicant’s arguments, see Pages 5-7 of the reply, appear to indicate that only the restriction between Subgroup ψ and Subgroup ω of Species Z are traversed.
Given Applicant did not distinctly and specifically point out the supposed errors of the restriction between Species A & Species B and the restriction between Species Y & Species Z, the elections of Species A over Species B and the election of Species Z over Species Y are being treated as an election without traverse (MPEP § 818.01(a)).
Regarding the traversal of the restriction between Subgroup ψ and Subgroup ω of Species Z, the traversal is on the grounds that the subject matter of Subgroup ψ and Subgroup ω overlap and are therefore not mutually exclusive. This argument is found persuasive. Accordingly, the restriction between Subgroup ψ and Subgroup ω is withdrawn and Claim 12, directed to Subgroup ω, is no longer withdrawn from consideration.
Therefore, Claims 1-2, 4, 10-12, 15-16, 19-20, 22 & 24 are elected as being drawn to Species A & Species Z and Claims 3, 5-9, 13-14, 17-18, 21 & 23 are withdrawn as being drawn to non-elected Species B & Species Y.
Drawings
The drawings are objected to because of the following informalities:
Figure 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
“300” in Figs. 3A & 3B; and
“413” in Fig. 4A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality:
“light beam 154” in Para. [0033] should read “light beam 156”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are:
“illumination optics configured to guide illumination light” in Claims 1-2, 4, 19-20, 22 & 24 as described in Applicant’s specification in Para. [0035]; and
“detection optics configured to collect light” in Claims 1-2 & 19-20 as described in Applicant’s specification in Para. [0035].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 15, Claim 15 recites the limitation “an illumination optical fiber, a focusing element, and a diffracting element arranged in this order from the proximal to the distal end [emphasis added]” on Lines 8-9. The “focusing element” and the “diffracting element” are not mentioned in Applicant disclosure. Examiner, however, acknowledges that “a GRIN lens, a spacer, a grating and/or a prism or mirror” are recited in Para. [0035] and are a satisfactory “representative number” of species to provide adequate support of the claimed genera (i.e., the “focusing element” and the “diffracting element”) under 35 U.S.C. § 112(a) (see MPEP § 2163(II)(A)(3)(a)(ii)).
The disclosure in Para. [0035], however, is not sufficient to provide adequate support for the specific claimed order of the optical fiber, focusing element, and diffracting element in Claim 15. Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 10-12, 15-16, 19-20, 22 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites “one or more surfaces of the window” on Line 16. It is unclear whether these “one or more surfaces of the window” are the as the “proximal and distal surfaces” of the window previously recited on Line 8 or separate, different surfaces. For the purpose of examination, “one or more surfaces of the window” is being interpreted as “the proximal or distal surfaces”.
Regarding Claim 4, Claim 4 recites the limitation “the outer surface of the tubular shaft” on Line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the outer surface of the tubular shaft” is being interpreted as “an outer surface of the tubular shaft”.
Regarding Claim 10, Claim 10 recites the limitation “the inner surface and the outer surface of the cylindrical sheath” on Lines 3-4. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the inner surface and the outer surface of the cylindrical sheath” is being interpreted as “an inner surface and an outer surface of the cylindrical sheath”.
Regarding Claim 15, Claim 15 recites the limitation “the outer surface of the tubular shaft” on Line 4. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the outer surface of the tubular shaft” is being interpreted as “an outer surface of the tubular shaft”.
Regarding Claim 19, Claim 19 recites “one or more surfaces of the window” on Line 16. It is unclear whether these “one or more surfaces of the window” are the as the “proximal and distal surfaces” of the window previously recited on Line 7 or separate, different surfaces. For the purpose of examination, “one or more surfaces of the window” is being interpreted as “the proximal or distal surfaces”.
Regarding Claim 22, Claim 22 recites the limitation “the outer surface of the tubular shaft” on Line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of 
Regarding Claim 24, Claim 24 recites the limitation “the inner diameter of an elastomeric lubricious sheet” on Line 6. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the inner diameter of an elastomeric lubricious sheet” is being interpreted as “an inner diameter of an elastomeric lubricious sheet”.
Regarding Claims 2, 11-12, 16 & 20, Claims 2, 11-12, 16 & 20 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12, 16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm et al. (hereinafter "Hamm") (US 2017/0290492).
Regarding Claim 1, Hamm discloses an endoscopic probe (Fig. 1, an endoscope sheath 10; [0017] & [0019]), comprising:
a tubular shaft (Fig. 2, a tubular shaft comprising an inner layer 30, a coiled flat wire 50 and a polymer layer 60; [0027] & [0041]) having a cylindrical passage (Fig. 2, the tubular shaft has a central 
first optics (Fig. 4A, an imaging core 140; [0044]) arranged along the cylindrical passage (the imaging core 140 is disposed in the central lumen; see Fig. 4A) and configured to rotate around the central longitudinal axis inside the tubular shaft (Fig. 4A, the imaging core 140 rotates; [0052]);
second optics (Fig. 2, a plurality of detection fibers 70; [0032]) arranged to at least partially surround the distal end of the tubular shaft (Figs. 1 & 2, the plurality of detection fibers 70 are arranged concentrically around the tubular shaft; [0032]); and
a window (Fig. 2, an imaging window 90; [0037]) having substantially parallel proximal and distal surfaces arranged at the distal end of the tubular shaft (the imaging window 90 has a proximal surface and a distal surface and is disposed at the distal end 20 of the tubular shaft; see Figs. 1 & 2),
wherein one of the first optics or the second optics includes illumination optics configured to guide illumination light towards a sample (Fig. 4A, the imaging core 140 guides illumination light; [0051]), and the other one of the first optics or the second optics includes detection optics configured to collect light reflected, scattered, and/or emitted from the sample (Fig. 2, the plurality of detection fibers 70 collects reflected light; [0051]), and
wherein the window is arranged to cover and seal only the rotatable first optics inside the tubular shaft (the imaging window 90 does not cover the plurality of detection fibers 70 and seals the imaging core 140; see Fig. 4A) so as to prevent a reflected illumination light reflected from one or more surfaces of the window from reaching the detection optics (Fig. 2, light reflected off the proximal or distal surface of the imaging window 90 does not enter the plurality of detection fibers 70; [0041]).
Regarding Claim 2, Hamm discloses the endoscope probe according to Claim 1. Hamm further discloses wherein the first optics is the illumination optics (Fig. 4A, the imaging core 140 guides 
Regarding Claim 10, Hamm discloses the endoscope probe according to Claim 1. Hamm further discloses wherein the tubular shaft includes a cylindrical sheath made of flexible elastomeric material (Fig. 2, the tubular shaft is made of a polymer; [0041]) with a metallic wire (Fig. 2, a coiled flat wire 50; [0041]) embedded between the inner surface and the outer surface of the cylindrical sheath (the coiled flat wire 50 is disposed between an inner layer 30 and an outer polymer layer 60; [0027] & [0041]).
Regarding Claim 12, Hamm discloses the endoscope probe according to Claim 10. Hamm further discloses wherein the window is joined, by either laser welding or ultrasonic welding or bonding with an adhesive material, to the elastomeric material of the cylindrical sheath (Fig. 2, the imaging window 90 is adhesively bonded to the tubular shaft made of polymer; [0057]).
Regarding Claim 16, Hamm discloses the endoscope probe according to Claim 1. Hamm further discloses wherein the window is a circular window (the imaging window 90 is circular; see Fig. 3A) made of optically transparent material selected from glass, silica, sapphire, quartz, or medical grade thermoplastic (Fig. 2, the imaging window 90 is made of glass; [0055]), wherein the window is arranged inside the cylindrical passage at the distal end of the tubular shaft such that the window is perpendicular to the central longitudinal axis (the imaging window 90 is disposed inside the central lumen of the tubular shaft and is perpendicular to the central axis; see Fig. 2).
Regarding Claim 19, Hamm discloses a method of assembling an endoscopic probe (Fig. 1, a method of making an endoscope sheath 10; [0017] & [0019]), comprising:

arranging second optics so as to at least partially surround the distal end of the tubular shaft (Figs. 1 & 2, a plurality of detection fibers 70 are arranged concentrically around the distal end 20 of the tubular shaft; [0032]); and
arranging at the distal end of the tubular shaft a window having substantially parallel proximal and distal surfaces (Figs. 1 & 2, the imaging window 90 has a proximal surface and a distal surface and is disposed at the distal end 20 of the tubular shaft; [0037]),
wherein the first optics are configured to rotate around the central longitudinal axis inside the cylindrical passage (Fig. 4A, the imaging core 140 rotates; [0052]),
wherein one of the first optics or the second optics includes illumination optics configured to guide illumination light towards a sample (Fig. 4A, the imaging core 140 guides illumination light; [0051]), and the other one of the first optics and the second optics includes detection optics configured to collect light reflected, scattered, and/or emitted from the sample (Fig. 2, the plurality of detection fibers 70 collects reflected light; [0051]), and
wherein the window is arranged to cover and seal only the rotatable first optics arranged inside the cylindrical passage (the imaging window 90 does not cover the plurality of detection fibers 70 and seals the imaging core 140; see Fig. 4A) so as to prevent a reflected illumination light reflected from one or more surfaces of the window from reaching the detection optics (Fig. 2, light reflected off the proximal or distal surface of the imaging window 90 does not enter the plurality of detection fibers 70; [0041]).
Regarding Claim 20, Hamm discloses the method of Claim 19. Hamm further discloses wherein the first optics is the illumination optics (Fig. 4A, the imaging core 140 guides illumination light; [0051]), and the second optics is the detection optics (Fig. 2, the plurality of detection fibers 70 collects reflected light; [0051]), and wherein arranging the first optics includes arranging the illumination optics to guide through the window the illumination light towards the sample (Fig. 4A, the imaging core 140 is disposed in the central lumen of the tubular shaft which is sealed by the imaging window 90 and therefore is configured to guide the illumination light through the imaging window 90; [0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (hereinafter "Hamm") (US 2017/0290492) in view of Tearney et al. (hereinafter "Tearney") (US 2012/0101374).
Regarding Claim 4, Hamm discloses the endoscope probe according to Claim 2. Hamm further discloses wherein the detection optics includes at least one detection optical fiber arranged on the outer surface of the tubular shaft (Figs. 1 & 2, the plurality of detection fibers 70 are arranged concentrically around the tubular shaft; [0032]), and wherein the window seals the illumination optics inside the cylindrical passage without interfering with an optical path of the at least one detection optical fiber (the imaging window 90 does not cover the plurality of detection fibers 70 and seals the imaging core 140; see Fig. 4A) such that the illumination light guided by the illumination optics and partially reflected on the one of more surfaces of the window does not reach a distal end of the at least one detection optical fiber (Fig. 2, light reflected off the proximal or distal surface of the imaging window 90 from the imaging core 140 does not enter the plurality of detection fibers 70; [0041]).
Hamm fails to explicitly disclose wherein the illumination optics is arranged within a rotatable drive cable which is concentric with the tubular shaft and the window seals the rotatable drive shaft.
However, Tearney teaches an endoscope probe (Fig. 1a, an endoscope probe 110; [0011] & [0034]), comprising:
a tubular shaft (Fig. 1a, a transparent imaging sheath 140; [0034]);
illumination optics (Fig. 2b, an optical fiber 200; [0040]) arranged in the tubular shaft (Fig. 4a, the optical fiber 200 is disposed in an imaging catheter 150 which disposed in the transparent imaging sheath 140; [0034] & [0042]);
a window (Fig. 1a, the transparent imaging sheath 140 is transparent and therefore a portion of the 140 is a window; [0042]);
wherein the illumination optics is arranged within a rotatable drive cable (Fig. 2b, a protective metal coil 240; [0042]) which is concentric with the tubular shaft (Fig. 2b, the protective metal coil 240 is concentric with the transparent imaging sheath 140; [0043]); and

The advantage of the protective metal coil is to facilitate fast rotation (Tearney; [0042]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the imaging core as disclosed by Hamm, to be mounted in the protective metal coil taught by Tearney, to facilitate fast rotation (Tearney; [0042]).
Regarding Claim 24, Hamm discloses the method according to Claim 20. Hamm further discloses wherein arranging the window at the distal end of the tubular shaft includes arranging the window in the inner diameter of an elastomeric lubricious sheet which forms the tubular shaft (Fig. 2, the imaging window 90 on an inner diameter of a distal end 20 of the tubular shaft and wherein the tubular shaft is made of a polymer; [0041]).
Hamm fails to explicitly disclose wherein arranging the illumination optics in the tubular shaft includes arranging the illumination optics inside a rotational drive cable which is configured to rotate relative to the tubular shaft, and wherein the tubular shaft is concentric to the rotational drive cable.
However, Tearney teaches an endoscope probe (Fig. 1a, an endoscope probe 110; [0011] & [0034]), comprising:
a tubular shaft (Fig. 1a, a transparent imaging sheath 140; [0034]);
illumination optics (Fig. 2b, an optical fiber 200; [0040]) arranged in the tubular shaft (Fig. 4a, the optical fiber 200 is disposed in an imaging catheter 150 which disposed in the transparent imaging sheath 140; [0034] & [0042]);
a window (Fig. 1a, the transparent imaging sheath 140 is transparent and therefore a portion of the 140 is a window; [0042]);

wherein the window seals the rotatable drive shaft (the transparent imaging sheath 140 seals the imaging catheter 150 and therefore the protective metal coil 240; see Fig. 1a & 2b).
The advantage of the protective metal  is to facilitate fast rotation (Tearney; [0042]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the imaging core as disclosed by Hamm, to be mounted in the protective metal  taught by Tearney, to facilitate fast rotation (Tearney; [0042]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (hereinafter "Hamm") (US 2017/0290492) in view of Wieters et al. (hereinafter "Wieters") (US 2017/0261742).
Regarding Claim 22, Hamm discloses the method according to Claim 20. Hamm further discloses wherein arranging the detection optics includes arranging one or more detection optical fibers on the outer surface of the tubular shaft (Figs. 1 & 2, the plurality of detection fibers 70 are arranged concentrically around the tubular shaft; [0032]), wherein arranging the window includes sealing the illumination optics inside the cylindrical passage of the tubular shaft with the window (Fig. 4A, the imaging core 140 is disposed in the central lumen of the tubular shaft is sealed by the imaging window 90; [0051]), and wherein the window does not interfere with a light collection optical path of the one or more detection optical fibers (the imaging window 90 does not cover the plurality of detection fibers 70; see Fig. 4A).
Hamm fails to explicitly disclose wherein distal ends of the one or more detection optical fibers are flush with the distal end of the tubular shaft and the distal surface of the window is flush with the distal end of the tubular shaft and flush with distal ends of the optical fibers.

a tubular shaft (Fig. 1, an outer tube 12; [0030]);
one or more optical fibers (Fig. 1, a plurality of optical fibers 24; [0035]);
a window (Fig. 1, a circular window 16; [0030]);
wherein distal ends of the one or more detection optical fibers are flush with the distal end of the tubular shaft (Fig. 1, fiber ends 18 of the plurality of optical fibers 24 are flush with an end face 14 of the outer tube 12; [0019]); and
a distal surface of the window is flush with the distal end of the tubular shaft and flush with distal ends of the optical fibers (Fig. 1, a distal face of the circular window 16 is flush with the fiber ends 18 of the plurality of optical fibers 24 and the end face 14 of the outer tube 12; see Fig. 1).
The advantage of the flush window and the flush optical fibers is to optimize a field of view of the endoscope and provide protection of the end faces of the fibers, respectively (Wieters; [0016] & [0019]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the imaging window and the plurality of detection fibers as disclosed by Hamm, to both be flush with the distal end of the tubular shaft as taught by Wieters, to optimize a field of view of the endoscope and provide protection of the end faces of the fibers, respectively (Wieters; [0016] & [0019]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (hereinafter "Hamm") (US 2017/0290492) in view of Tearney et al. (hereinafter "Tearney") (US 2012/0101374) and Wieters et al. (hereinafter "Wieters") (US 2017/0261742).
Regarding Claim 15, Hamm discloses the endoscope probe according to Claim 2. Hamm further discloses wherein the detection optics includes a plurality of detection optical fibers (Fig. 2, a plurality of 
Regarding wherein the plurality of detection optical fibers are joined, by either laser welding or ultrasonic welding or bonding with an adhesive material, to the outer surface of the tubular shaft, this limitation is identified as a product-by-process limitation and the prior art made by a different process (e.g., dip coating) can anticipate this product-by-process limitation (see MPEP § 2113).
Hamm fails to explicitly disclose wherein distal ends of the plurality of detection optical fibers are flush with the distal end of the tubular shaft and flush with the distal surface of the window; and the illumination optics includes an illumination optical fiber, a focusing element, and a diffracting element arranged in this order from the proximal to the distal ends within a rotatable drive cable with rotates with respect to the tubular shaft.
However, Tearney teaches an endoscope probe (Fig. 1a, an endoscope probe 110; [0011] & [0034]), comprising:
a tubular shaft (Fig. 1a, a transparent imaging sheath 140; [0034]);
illumination optics (Fig. 2b, an optical fiber 200; [0040]) arranged in the tubular shaft (Fig. 4a, the optical fiber 200 is disposed in an imaging catheter 150 which disposed in the transparent imaging sheath 140; [0034] & [0042]); and
wherein the illumination optics includes an illumination optical fiber (Fig. 2b, a fiber optic core 210; [0040]), a focusing element (Fig. 2b, a GRIN lens 265; [0042]), and a diffracting element (Fig. 2b, a prism 270; [0042]) arranged in this order from a proximal to a distal end within a rotatable drive cable (the fiber optic core 210, the GRIN lens 265 and the prism 270 are arranged sequentially from a proximal end to a distal end of a protective metal coil 240; see Fig. 2b) with rotates with respect to the tubular 
The advantage of the GRIN lens/ is to improve optical performance and facilitate fast rotation, respectively (Tearney; [0042]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the imaging core as disclosed by Hamm, to include the GRIN lens/prism and to be mounted in the protective metal  taught by Tearney, to improve optical performance and facilitate fast rotation, respectively (Tearney; [0042]).
Hamm, as previously modified by Tearney, fails to explicitly disclose wherein distal ends of the plurality of detection optical fibers are flush with the distal end of the tubular shaft and flush with the distal surface of the window.
However, Wieters teaches an endoscope probe (Fig. 1, an endoscope optic 10; [0029]), comprising:
a tubular shaft (Fig. 1, an outer tube 12; [0030]);
one or more optical fibers (Fig. 1, a plurality of optical fibers 24; [0035]);
a window (Fig. 1, a circular window 16; [0030]);
wherein distal ends of the one or more detection optical fibers are flush with the distal end of the tubular shaft (Fig. 1, fiber ends 18 of the plurality of optical fibers 24 are flush with an end face 14 of the outer tube 12; [0019]); and
a distal surface of the window is flush with the distal end of the tubular shaft and flush with distal ends of the optical fibers (Fig. 1, a distal face of the circular window 16 is flush with the fiber ends 18 of the plurality of optical fibers 24 and the end face 14 of the outer tube 12; see Fig. 1).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the imaging window and the plurality of detection fibers as disclosed by Hamm, as previously modified by Tearney, to both be flush with the distal end of the tubular shaft as taught by Wieters, to optimize a field of view of the endoscope and provide protection of the end faces of the fibers.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 11, Hamm discloses the endoscope probe according to Claim 10. Hamm further discloses wherein the metallic wire is a flat wire which is coiled or braided within the flexible elastomeric material of the cylindrical sheath (the coiled flat wire 50 is disposed between an inner layer 30 and an outer polymer layer 60; [0027] & [0041]).
Hamm, Tearney, Wieters or any prior art of record fail to explicitly disclose wherein the window is joined, by either laser welding or ultrasonic welding or bonding with an adhesive material, to a section of the flat wire of the cylindrical sheath from which the elastomeric material has been removed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795